Citation Nr: 1546492	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-10 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for myelodysplastic syndrome, to include as due to exposure to Agent Orange, for the purposes of entitlement to retroactive benefits.

3.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to Agent Orange.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.

5.  Entitlement to a compensable rating for bilateral hearing loss.

6.  Entitlement to a rating in excess of 10 percent for coronary artery disease (CAD), for the period from February 9, 2011 to October 13, 2012.

7.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 (Parkinson's, myelodysplastic syndrome, CAD), November 2012 (diabetes mellitus and hearing loss), and February 2014 (psychiatric) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota and Montgomery, Alabama.  The claims are properly before the Montgomery, Alabama RO. 

The September 2011 rating decision granted entitlement to service connection for CAD, with staged ratings of 60 percent from September 22, 2003, 10 percent from May 12, 2008, 30 percent from March 9, 2009, and 10 percent from February 9, 2011.  In a January 2012, the Veteran's representative provided a notice of disagreement with the effective date assigned for the grant of CAD.  In July 2012, the representative provided an "amended notice of disagreement" with the 10 percent rating from February 9, 2011, and withdrawing the notice of disagreement with the effective date.  A March 2014 report of contact (telephone call) confirmed that the Veteran was not appealing the effective date of his CAD grant, but the 10 percent rating from February 9, 2011.  A March 2014 rating decision provided a 100 percent rating for CAD, effective October 3, 2012.  As this was not a complete grant of the issue on appeal, the Board is remanding the remaining 10 percent rating from February 9, 2011 to October 3, 2012 for the issuance of a Statement of the Case (SOC).

The issue(s) of whether new and material evidence has been submitted to reopen a claim of entitlement to a psychiatric disorder, entitlement to a rating in excess of 10 percent for CAD from February 9, 2011 to October 3, 2012, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from May 1969 to April 1970, and is presumed to have exposure to herbicides, including Agent Orange. 

2.  The evidence of record does not include a medical diagnosis of myelodysplastic syndrome; the record does not contain a link between myelodysplastic syndrome and the Veteran's service.

3.  Resolving reasonable doubt in the Veteran's favor, his Parkinson's disease is due to his service.

4.  During the period on appeal, the Veteran's diabetes mellitus manifested in symptoms requiring a restricted diet and oral hypoglycemic agents.  His diabetes mellitus did not require regulation of activities.  The Veteran additionally has special monthly compensation for loss of use of a creative organ.  Medical records do not show that he suffered from erectile dysfunction and a deformity of the penis concurrently.

5.  During the period on appeal, the Veteran's hearing loss manifested in no greater than Roman Numeral I hearing in both ears.



CONCLUSIONS OF LAW

1.  The criteria for service connection for myelodysplastic syndrome have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 1111, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

3.  The criteria for an initial disability evaluation in excess of 20 percent for diabetes mellitus, type II with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913, 7522.

4.  A compensable disability rating is not warranted.  Application of the extraschedular rating provisions is not warranted in this case.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.85, 4.86.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  May 2008, March 2009, February 2011, August 2012, and January 2014 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, submitted private treatment records, Social Security Administration (SSSA) records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159. 

VA examinations were provided in 2004 (audio), 2011 (Parkinson's), and 2012 (diabetes, audio, and reproductive); as the examiners made all required findings and expressed the requested opinions with supporting rationale, the examinations are adequate for adjudication.  38 C.F.R. § 3.159I (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In evaluating the adequacy of the examination reports, the Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  In the present case, both examiners elicited information from the Veteran concerning the functional effects of his disability, and the Veteran has not identified any evidence in the record indicating that there was any prejudice as a result of the examination.  Martinak¸ 21 Vet. App. at 455-56.  Thus, the Board concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was not provided with a VA examination and opinion to assess his claim for service connection for myelodysplastic syndrome.  However, VA need not conduct an examination with respect this claim, as information and evidence of record contains sufficient competent evidence to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As will be addressed below, the Veteran has argued that he has myelodysplastic syndrome as a result of exposure to Agent Orange in service.  Although the Veteran is presumed to have been exposed to Agent Orange during his service, myelodysplastic syndrome is not a disease recognized as presumptively related to that exposure.  Additionally, the treatment records do not show that a physician has ever indicated his myelodysplastic syndrome was due to his service or Agent Orange exposure. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors and leukemia, may be presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a Veteran was exposed to an herbicide agent during active military, naval or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(d) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposis's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

On August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.  This final rule was published in the Federal Register. 75 Fed. Reg. 53, 202 (August 31, 2010).

For the purposes of 38 C.F.R. § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  

Myelodysplastic syndrome

Initially, the Veteran filed a claim for service connection for myelodysplastic syndrome in February 2009.  This claim was denied in an unappealed June 2009 rating decision.  Following the decision in Nehmer, the RO, of its own accord, undertook a special review of the file to determine whether retroactive benefits were warranted based on the addition, effective August 2010, of B-Cell/Hairy Cell Leukemia to the list of disease presumed to be caused by exposure to Agent Orange.   Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991).

VA treatment records note that in February 2009, the Veteran reported that he was diagnosed with myelodysplastic syndrome, and he requested that VA provide additional testing.  The VA physician's requested that the Veteran bring in the private treatment records.  

A May 2009 VA record noted that the Veteran brought private records of "recent heme work up for macrocytosis, including a bone marrow biopsy, which did not reveal myelodysplastic syndrome or leukemia."  A note from August 2009 indicated that "recent hematologic work up at OSH showed no evidence of myelodysplastic syndrome or malignancy."  The VA provider noted a questionable myeloproliferative disorder.  He was noted to need a heme follow up, and there was a question if symptoms were alcohol-related.  He was noted to have a benign neurological examination for his hand tremors.  An October 2008 record included a report of a family history of non-Hodgkin's lymphoma in his siblings.  

The ongoing VA and private treatment records contained in the claims file do not include a diagnosis of myelodysplastic syndrome, or a recording of a history of a diagnosis of myelodysplastic syndrome.  Additionally, the record does not contain any medical opinion linking myelodysplastic syndrome to the Veteran's service.  Although the Veteran requested service connection for myelodysplastic syndrome as a result of herbicide exposure, the Board notes that myelodysplastic syndrome is not a B-cell or hairy cell leukemia, and would not be considered a presumptive disorder.

Accordingly, the Board finds that it must deny service connection for myelodysplastic syndrome, as there is no diagnosis of such in the claims file throughout the appeal period.  See 38 C.F.R. §§ 3.10, 3.303; Brammer  v. Derwinski, 3 Vet. App. 223   (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).  

Parkinson's Disease

In February 2011, the Veteran filed a claim for service connection for Parkinson's disease, secondary to exposure to Agent Orange.  As noted above, the decision in Nehmer added, effective August 2010, Parkinson's disease to the list of diseases presumed to be caused by exposure to Agent Orange.  Id. 

In support of his claim for Parkinson's disease, the Veteran submitted a February 2011 Parkinson's disease disability benefits questionnaire, completed by his private physician.  Dr. C.B., under the question "does the Veteran how have or has he ever been diagnosed with Parkinson's disease?" "Yes, Dementia with Lewy Bodies" was diagnosed in January 2011.  Dr. C.B. additionally wrote that "Dementia with Lewy Bodies, which is a Parkinson's Plus Syndrome [causes] significant impairments including gait instability, bradykinesia, cognitive decline (including psychotic symptoms."

VA treatment records included a November 2010 record that "results from formal testing suggest the presence of an early-stage dementia, most likely DLB, given results suggesting a mixed pattern of frontal-subcortical and cortical deficits and reports of progressively worsening daily cognitive and behavioral functioning and Parkinson-like symptoms (i.e., tremor, shuffling gait and masked face)."  A September 2010 MRI of the brain was noted to be within normal limits.  A February 2011 record diagnosed Dementia with Lewy Bodies (DLB).  A January 2011 record noted that an MRI did not show "evidence for Parkinson's or CJD."  The VA treatment provider assessed the Veteran with "some features of parkinsonism, progressing over the past two years."  And "neuropsychic testing is consistent with DLB."  Laboratory work up for secondary causes of dementia were found to be within normal limits in May 2011. 

In June 2011, the Veteran was afforded a VA examination in connection with his claim for Parkinson's disease.  The examiner noted the January 2011 neurologist resident's finding of features of "parkinsonism" for two years.  Following examination of the Veteran and review of his records, the examiner diagnosed "Parkinson's dementia."  The examiner noted that a problem associated with Parkinson's dementia, is Parkinson's disease.  "Parkinson's disease Dementia with Lewy Bodies is a confirmed diagnosis."  The examiner noted that "Parkinson's disease is at least as likely as not cause by or a result of Dementia with Lew bodies is a confirmed diagnosis for Parkinson's disease."  She then provided that "Parkinson's and dementia are both part of the symptom complex of Lewy Body Disease."  

Given the wording of the examination report, the RO requested that the examiner provide an addendum to explain whether the Veteran had a primary diagnosis of Parkinson's disease.  In September 2011, another VA examiner reviewed the Veteran's treatment records and found that there was no evidence of a primary diagnosis of Parkinson's disease.  She noted the Veteran's diagnosis of dementia with Lewy Body had "some features of Parkinson's disease from his Lewy body disease, however, the Veteran does not have a diagnosis of Parkinson's disease in his VA records."  The examiner also noted that the Veteran had some response to Parkinson's disease mediation, but that he did not have a diagnosis of Parkinson's disease.  However, in the next sentence the examiner noted the Veteran's primary physician "opined" Parkinson's disease, but did not discuss how he came to that diagnosis.  Oddly, following this opinion is an outline of VA treatment records.  The records include "C&P exam 6/18/11-diagnosis-Parkinson's disease dementia with Lewy bodies, 4/12/11-history of Parkinson's/dble dementia, and private DBQ-positive diagnosis of Parkinson's disease-1/2011."

In June 2013, the Veteran provided another Parkinson's disease disability benefits questionnaire, completed by his private physician.  She noted that he had a diagnosis of Parkinson's Dementia with Lewy Bodies.  She referred to the debilitating effects of the Veteran's "parkinsonism" and stated that his most prominent symptom was his "parkinsonism" which was "more likely than not due to Agent Orange exposure."  

The claims file contains conflicting opinions about the Veteran's Parkinson's diagnosis and its relationship to Agent Orange.  The VA examiner's provided statements that the Veteran has Dementia with Lewy Bodies, and that he has Parkinson's Dementia with Lewy Bodies.  The addendum opinion indicated that the Veteran did not have a primary diagnosis of Parkinson's disease, but that his diagnosis was of Dementia with Lewy Bodies.  However, the addendum additionally cited treatment records which appeared to diagnose Parkinson's disease.  The Veteran's private physician initially diagnosed Dementia with Lewy Bodies, and subsequently stated that the Dementia with Lewy Bodies included Parkinsonism.  Additionally, the private physician opined that the Dementia with Lewy Bodies with Parkinsonism was a result of the Veteran's exposure to Agent Orange.  In the March 2014 SOC, the RO cited VA Training Letter 10-04, which noted that "there are currently no blood or laboratory tests that have been proven to help in diagnosing sporadic Parkinson's disease.  Therefore, the diagnosis is based on medical history and a neurological examination.  The disease can be difficult to diagnose accurately."  As both the opinions of the VA examiners and the private physician included examination of the Veteran, review/knowledge of his medical history and testing, the Board finds that the opinions are in relative equipoise.  The Board notes that the VA examiners and the private physician both failed to provide adequate rationales for their stated opinions.  In light of the difficulty in diagnosing Parkinson's disease, and the mutual finding that the Veteran has Parkinsonism symptoms, the Board will resolve reasonable doubt in the Veteran's favor and determine that he has a diagnosis of Parkinson's disease.  As Parkinson's disease is a presumptive disease for Veteran's who were exposed to Agent Orange, and the Veteran is presumed to have been exposed to Agent Orange during his service in the Republic of Vietnam, the Board finds that entitlement to service connection for Parkinson's disease is warranted.  

Accordingly, given the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for Parkinson's disease, as a result of exposure to Agent Orange, are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Where entitlement to compensation has already been established, as is the case here, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Diabetes Mellitus

The Veteran currently has a 20 percent rating for his diabetes mellitus with erectile dysfunction.  He additionally is in receipt of special monthly compensation for use of a creative organ.

Pursuant to the rating schedule, diabetes is evaluated as follows: requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet (20 percent); requiring insulin, restricted diet, and regulation of activities (40 percent); requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated (60 percent); and requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated (100 percent). 38 C.F.R. § 4.119, Diagnostic Code 7913.

In October 2012, the Veteran was afforded a VA examination in connection with his diabetes mellitus claim.  The examiner noted that the Veteran was diagnosed with diabetes in 2012.  His treatment included a prescribed oral hypoglycemic agent.  He did not require regulation of activities as a part of his medical management of his diabetes mellitus.  He had no episodes of ketoacidosis and no episodes of hypoglycemia requiring hospitalization in the prior 12 months.  He had no progressive weight or strength loss as a result of diabetes.  His diabetes was diagnosed from AlC of 6.5 percent or greater on two occasions (2011-2012).  He was noted to have erectile dysfunction, which predated his diagnosis of diabetes mellitus, and first occurred in 2006.  It was noted that he did not have a voiding dysfunction, or a history of recurrent urinary tract or kidney infections.  His erectile dysfunction was noted to be likely a result of his coronary artery disease.  The Veteran declined an examination of the penis, but reported that it was of a normal anatomy with no penile deformity or abnormality.  

VA treatment records include very few records of the Veteran's diabetes mellitus.  Notably, the Veteran was first diagnosed with diabetes mellitus in March 2011, during a hospitalization for depression.  He was sent home with insulin and a sliding scale, but between March and April 2011, the Veteran did not require "even a single dose" of insulin.  Additionally, his glucose was generally between 90 and 120.  He had a normal AlC in 2007, and he had normal glucose testing in April 2011.  

Likely due to his quickly advancing Parkinson's disease, many of his records after 2012 do not even mention diabetes mellitus, including on his private physician's list of medical diagnoses.  He was noted to have confusion, incontinence, and the use of a walker in February 2012.  By the June 2013 Parkinson's disability questionnaire, he was noted to be "essentially wheelchair bound, with severe bradykinesia that affects all of his movements.  He had a cognitive decline with hallucinations.  He was noted to be on an 1800 calorie diet.  The June 2013 record noted the Veteran's decline "has been rapid and he is total care dependent now."

Here, the limited available records related to the Veteran's diabetes mellitus note that he was treated with oral medication.  He was also on an 1800 calorie diet, with his food cut into small pieces, as a result of his Parkinson's disease.  Although the record notes that his activities are severely restricted due to the symptoms of his Parkinson's disease, there was no indication that he needed his activities restricted due to his diabetes mellitus.  Prior to 2012, his diabetes mellitus was a questionable diagnosis due to his good laboratory test results, and he had been encouraged to exercise.  After the focus of his treatment turned to his advancing Parkinson's disease, there have been no records addressing his diabetes.  Indeed, a Meadwood retirement record from February 2012 noted other diagnoses (including hypertension), but did not note his diabetes despite having an additional four slots to list additional diagnoses.  As treatment records and the 2012 VA examination did not note that the Veteran's diabetes required regulation of activities, the Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted.  

Additionally, the 20 percent rating is assigned for diabetes mellitus with erectile dysfunction.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 provides that for rating diabetes mellitus, compensable complications will be separately evaluated unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  Notably, the 2012 examiner found that the Veteran's erectile dysfunction was a complication of his coronary artery disease; however, it is also considered noncompensable.  Thus, it does not warrant a separate rating or an increased rating as part of the diabetic process under Diagnostic Code 7913.

Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  Thus, two distinct criteria are required for a compensable rating; loss of erectile power and deformity of the penis.  The Veteran has stated that he does not have an anatomical abnormality of the penis, and therefore does not meet the criteria under DC 7522 for a separate rating.  

Hearing Loss

Hearing loss is rated based on 38 C.F.R. § 4.85, Diagnostic Code 6100, which provides criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  Scores are simply matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a),(b).

In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability effects on the Veteran's occupational function and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for bilateral hearing loss disability.  The evidence of record does not more nearly approximate the criteria for a compensable evaluation.  38 C.F.R. § 4.7.

For historical reference, the Veteran was afforded a VA audiological examination in September 2004.  The Veteran reported that his hearing loss disability functionally impacted his ordinary conditions of life because it made it difficult to hear and understand speech in places with background noise (restaurants and bars).  He reported he worked in management and sales for 30 years after his discharge from service.  At the time of the examination, he was working as a landscaper with the use of hearing protection.  He stated he had been working as a landscaper for seven years.  
Pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz  were of 20, 25, 60 and 55 decibels, respectively, for an average of 40 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 15, 35, 40, and 70 decibels, respectively, with an average of 40 decibels.  Speech discrimination scores were reported as 96 percent bilaterally.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  

Application of 38 C.F.R. § 4.85 Table VI to the 2004 evaluation results in assignment of a Roman Numeral I for each ear.  This results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85.  The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.

The Veteran was afforded a VA examination in conjunction with this current claim for an increased rating in October 2012.  The Veteran reported significant difficulty in understanding conversations as well as the television and phone.  He stated that he was in management where communication with employees was essential.  He reported difficulty hearing in many listening environments.  

Pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz were of 20, 40, 65, and 65 decibels, respectively, for an average of 48 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz  were 15, 40, 60 and 75 decibels, respectively, with an average of 48 decibels.  Speech discrimination scores were reported as 90 percent bilaterally.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner noted that the Veteran's hearing loss and tinnitus would be expected to cause difficulty hearing conversations, especially if there is any background noise.  The examiner found that as the Veteran was in management where communication was essential, that his hearing loss would likely limit his ability to obtain gainful employment.  

Application of 38 C.F.R. § 4.85 Table VI to the 2012 evaluation results in assignment of a Roman Numeral II for each ear.  This results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85.  The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.

The Board acknowledges that the functional effect caused by the Veteran's hearing disability is the inability to hear in the presence of any background noise.  Nevertheless, the overall objective evidence of record, as detailed above preponderates against entitlement to a compensable evaluation.  

In regards to Martinak, the Veteran began suffering from cognitive difficulties related to his Parkinson's disease prior to the 2012 examination, and perhaps that is why he erroneously reported that he was in management and that his hearing impacted his ability to communicate with employees.  According to the record, the Veteran worked as a landscaper in 2004, and had for 7 years.  Additionally, SSA records indicated that the Veteran stopped working in 2010 due to a mood disorder and his heart condition.  The VA examiner addressed the impact of the Veteran's hearing loss and tinnitus specifically on his employment as a manager, and not on his employment in general.  The Board does not find sufficient evidence for a compensable hearing loss rating, even taking into account the difficulty hearing with background noise, as the Veteran's speech recognition scores remained 90 percent bilaterally.

Extraschedular Consideration

Consideration has been given to the possibility of assignment of extraschedular evaluations under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).   First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

The symptoms presented by the Veteran's diabetes mellitus and bilateral hearing loss are fully contemplated by the rating schedule.  There is no evidence his disability pictures are exceptional when compared to other Veterans with the same or similar disabilities.  While the Veteran's hearing loss pattern included an increase in disability from 2004 to 2012, the criteria for hearing impairment includes 38 C.F.R. § 4.86, which addresses exceptional patterns of hearing loss.   The Veteran's hearing loss did not meet the criteria for an exceptional pattern of hearing loss.  Indeed, the Veteran's complaints of functional impairment from his hearing loss are that he has difficulty hearing with background noise, hearing the television, and hearing on the phone.  However, his speech recognition scores were 90 percent.  There were few records regarding the Veteran's diabetes mellitus, and none that included information on symptoms not addressed in the schedular criteria.  He has made no arguments that his hearing loss has caused a marked interference with employment, and there is no evidence of any hospitalizations related to hearing loss or diabetes.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, there is no basis for assignment of an increased rating for the Veteran's service-connected diabetes mellitus and bilateral hearing loss.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for myelodysplastic syndrome, to include as due to exposure to Agent Orange, for the purposes of entitlement to retroactive benefits, is denied.

Entitlement to service connection for Parkinson's disease, to include as due to exposure to Agent Orange, is granted.

Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction, is denied.

Entitlement to a compensable rating for bilateral hearing loss, is denied.


REMAND

As noted in the introduction, the Veteran provided a timely notice of disagreement with the 10 percent rating for coronary artery disease assigned from February 9, 2011.  In a March 2014 rating decision, the RO provided a 100 percent rating from October 3, 2012.  Although the 100 percent rating is a total grant of benefits for the period beginning October 3, 2012, it did not address the period from February 9, 2011 to October 3, 2012 where the Veteran's CAD was still rated 10 percent disabling.  The RO did not provide a Statement of the Case addressing this issue.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a Statement of the Case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the Statement of the Case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Veteran was denied entitlement to service connection for posttraumatic stress disorder in an unappealed October 2004 rating decision.  He was denied entitlement to service connection for a psychiatric disorder in an unappealed December 2008 rating decision.  He again requested entitlement to service connection or PTSD in February 2012.  In a February 2014 rating decision, the Veteran was denied service connection for PTSD and a psychiatric disorder.  He submitted a timely notice of disagreement in December 2014.  The RO has not provided an SOC in conjunction with these claims.  As such, the claim must be remanded for issuance of an SOC.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  SSA records suggest that the Veteran stopped working in 2010 due to a mood disorder and his heart condition.  As the Veteran is alleging service connection for psychiatric disability is warranted and that an increase disability rating for his CAD is warranted, the Board finds that the issue of entitlement to a total disability evaluation due to individual unemployability has been raised by the record.
  
The Veteran's claim for TDIU is remanded as inextricably intertwined with his claim for an increased rating for coronary artery disease, prior to October 3, 2012, and claim to reopen service connection for a psychiatric disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) regarding the Veteran's claims of entitlement to a rating in excess of 10 percent for CAD from February 9, 2011 to October 3, 2012, and as to whether evidence has been submitted necessary to reopen a claim of entitlement to service connection for a psychiatric disorder.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

2.  After the above is complete, readjudicate the Veteran's claim of entitlement to TDIU.  If the claims remain denied, issue a supplemental statement of the case (SSOC).  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


